Case 1:17-cv-01782-JMS-TAB Document 219 Filed 04/16/21 Page 1 of 1 PageID #: 6014




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  FAIR HOUSING CENTER OF CENTRAL                        )
  INDIANA, INC.,                                        )
  MORY KAMANO,                                          )
  NORMA TEJEDA,                                         )
  CORDELL SPENCER,                                      )
  MARIA GASPAR,                                         )
  FRANKLIN PAZ,                                         )
                                                        )
                                Plaintiffs,             )
                                                        )
                           v.                           )        No. 1:17-cv-01782-JMS-TAB
                                                        )
  RAINBOW REALTY GROUP, INC., et al.                    )
                                                        )
                                Defendants.             )

                  ORDER SETTTING TELEPHONIC STATUS CONFERENCE

         This cause is set for a telephonic status conference at 10 a.m. (Eastern Time) on

  April 21, 2021. Parties shall participate in this conference by counsel. The information needed

  by counsel of record to participate in this telephonic conference will be provided by separate

  notification. The purpose of this conference is to discuss case status, settlement, and trial.

         Dated: 4/16/2021




                                        _______________________________
                                        Tim A. Baker
                                        United States Magistrate Judge
                                        Southern District of Indiana




  Distribution:

  All ECF-registered counsel of record via email
